DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koslow et al. (US Patent Application Publication No. 2021/0091267)(“Koslow”) in view of Tanaka et al. (US Patent Application Publication No. 2011/0062466)(“Tanaka”).
Regarding Claim 1, Koslow teaches a semiconductor device (Figure 1A – note Figure 1A is upside relative to the current claims), comprising: an active structure comprising: an active region (Figure 1A, item 20) having a topmost surface (bottom) and a bottommost (top) surface; and a first dopant (Figure 1A, item M) distributing from the topmost surface to the bottommost surface (see Figure 3A, note amount of dopant M through item 20); and a first semiconductor layer (Figure 1A, item 11) located under the active structure and comprising a second dopant (see Figure 1A, item M).
Koslow does not specifically teach “wherein the active region comprises a semiconductor material including As,” although Koslow does teach the active region is a III-V compound semiconductor material (¶0006).  Tanaka teaches using a semiconductor material containing As (specifically AlGaAs, ¶0060) in a light emitting structure having variable doping concentrations of the active layer (see Figures 1, 2, and 25).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the As based semiconductor of Tanaka in the device of Koslow, as Tanaka teaches the material is well-known for use in infrared light sources and it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Regarding Claim 2, Koslow further teaches the first dopant has a first maximum concentration in the active region (see Figure 3A, note dopant concentration of M in region 20), the second dopant has a second maximum concentration in the first semiconductor layer (see Figure 3A, note dopant concentration of M in region 11 (the space between 10 and 20), and the second maximum concentration is higher than or equal to the first maximum concentration (see Figure 3A – note depicted concentration differences).
Regarding Claim 3, Koslow as modified by Tanaka teaches the semiconductor material is a ternary or quaternary semiconductor material (Tanaka, ¶0060).
Regarding Claim 4, Koslow as modified by Tanaka teaches the semiconductor device has a double heterostructure or multi quantum well structure (Koslow, ¶0020).
Regarding Claim 5, Koslow further teaches the first dopant is in a concentration of less than or equal to 5x1017cm3 (see Figure 3A, note depicted concentrations – see also Tanaka Table II, note Zn concentration listed).
Regarding Claim 6, Koslow further teaches a second semiconductor layer (Figure 1A, item 30) located on the active structure.
Regarding Claim 7, Koslow does not specifically teach an intermediate layer located between the second semiconductor layer and the active structure.  However, Tanaka teaches including undoped intermediate layers (Figure 25, items 42 and 43) between the semiconductor layers (Figure 25, items 41 and 44) and the active layer (Figure 25, item 21).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the intermediate layers of Tanaka in the device of Koslow, as guide layers are well known in the art to increase device efficiency and intensity.
Regarding Claim 8, Tanaka further teaches the intermediate layer comprises a binary semiconductor material (¶0228).
Regarding Claim 9, Tanaka further teaches the intermediate layer has a thickness in a range of 30 nm to 250 nm (¶0228).
Regarding Claim 10, Tanaka further teaches the active structure further comprises a first confinement layer (Figure 1A, portion of 10 between 11 and 12) and a second confinement layer (Figure 1A, item 30), the active region is located between the first confinement layer and the second confinement layer (see Figure 1A), and the first dopant further distributes in the first confinement layer and the second confinement layer (see distribution of “M” in Figure 3B).
Regarding Claim 11, Koslow as modified does not specifically teach the semiconductor device emits a non- coherent light with a peak wavelength in a range of 1000 nm to 1700 nm, although device emission characteristics are well-known in the art to depend upon material choices, thus It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the emission wavelength range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 12, Koslow further teaches the active region comprises a plurality of barrier layers and well layers which are alternately stacked, and the first dopant distributes in each barrier layer and each well layer (¶0020).
Regarding Claim 13, Koslow further teaches the first dopant has a concentration gradually decreasing from the topmost surface to the bottommost surface (see Figure 3B, note concentration of M through layer 20).
Regarding Claim 14, Tanaka further teaches the first confinement layer has a first thickness (¶0228), the second confinement layer has a second thickness (¶0228), the active 
Regarding Claim 15, Koslow further teaches a first electrode (Figure 1A, item 12) on the active structure.
Regarding Claim 16, Koslow further teaches the first electrode comprises a main electrode and a plurality of extension electrodes connected to the main electrode (the Examiner notes the claim does not require any structural difference between what is considered a “main electrode” or a “extension electrode” thus the Examiner considers the center section of 12 in Figure 1A to be the main electrode and the portions on the left and right of the center section to be “extension electrodes”).






Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koslow as modified by Tanaka as applied to Claim 1 above, and further in view of Yang et al. (US Patent Application Publication No. 2013/0256722) (“Yang”).
Regarding Claim 17, Koslow further teaches a substrate (Figure 1A, item 50) under the first semiconductor layer but does not specifically teach a bonding layer between the substrate and the first semiconductor layer.  However, Yang teaches including a bonding layer (Figure 1, item 104) between the semiconductor layer stack (Figure 1, item 110) and a substrate (Figure 1, item 103).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the bonding layer of Yang in the device of Koslow as modified, as and bonding layer allows for reduction in cracking the LED stack (¶0025).
Regarding Claim 18, Yang further teaches a reflective structure (Figure 1, item 102/103) between the bonding layer and the first semiconductor layer.
Regarding Claim 19, Yang further teaches the reflective structure comprises a first metal layer, a second metal layer and a third metal layer (¶0023).
Regarding Claim 20, Yang further teaches the reflective structure comprises a DBR structure (Figure 1, item 103, ¶0024).
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lauermann et al. (US Patent Application Publication No. 2019/0305185)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891